t c summary opinion united_states tax_court mark anthony rael petitioner v commissioner of internal revenue respondent docket no 7237-11s filed date mark anthony rael pro_se michael s hensley for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an accuracy-related_penalty of dollar_figure under sec_6662 petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 the issues for decision are whether petitioner is entitled to a dollar_figure deduction for unreimbursed employee business_expenses comprising vehicle expenses of dollar_figure and miscellaneous expenses of dollar_figure reported on schedule a itemized_deductions entitled to an dollar_figure deduction for repairs reported on schedule e supplemental income and loss and liable for an accuracy-related_penalty under sec_6662 to the extent not discussed herein other issues are computational and flow from our decision in this case unless otherwise indicated section references are to the internal_revenue_code code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar background some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in california at the time the petition was filed i petitioner’s employment during petitioner worked as a civil engineer for keystone communities keystone a residential real_estate developer in southern california keystone’s business office was in mission valley california and petitioner worked on keystone projects in la mesa carlsbad and riverside county california during the initial planning stage of a keystone project petitioner was responsible for hiring civil engineers and landscape architects and obtaining necessary construction permits from local authorities when a project advanced to the construction phase petitioner assisted in reviewing bids and hiring contractors to perform the necessary construction work petitioner normally drove his personal vehicle from his residence to keystone’s office and when necessary he drove from the office to various business meetings or to keystone construction sites petitioner testified that keystone did not have a reimbursement policy for employee transportation costs or other business_expenses and that he purchased numerous items required to perform his work for keystone petitioner further testified that he was unable to provide a witness to corroborate his testimony because keystone’s owner died in and the company dissolved at that time petitioner maintained a calendar during describing his daily work activities for keystone although many of the calendar entries are illegible or unintelligible some entries indicate that petitioner was scheduled to attend meetings on behalf of keystone at various locations in southern california the entire month of date is missing from petitioner’s calendar many of the daily entries include a notation of the number of miles that petitioner drove that day along with the name of the city town or keystone project that petitioner visited it appears that the daily mileage totals were added to the calendar sometime after ii petitioner’s tax_return petitioner timely filed form_1040 u s individual_income_tax_return for petitioner reported wages of dollar_figure from keystone and he checked the box for single filing_status a itemized_deductions petitioner claimed itemized_deductions of dollar_figure on schedule a after the application of the floor including dollar_figure for unreimbursed employee business_expenses reported on form_2106 unreimbursed employee business_expenses comprising in part dollar_figure for vehicle expenses and dollar_figure for miscellaneous business_expenses vehicle expenses petitioner reported that he drove big_number and big_number miles for business and other purposes respectively and he elected to use the standard mileage rate in computing the dollar_figure deduction claimed for vehicle expenses miscellaneous business_expenses petitioner provided a schedule summarized below identifying items that he purchased during the course of his employment with keystone the commissioner generally updates the optional standard mileage rate annually see sec_1_274-5 income_tax regs revproc_2006_49 sec_5 2006_2_cb_936 established a standard mileage rate of cents per mile effective for transportation_expenses incurred on or after date item expense department of construction affairs construction license maps records and supplemental documents tracing paper batteries printing yearly organizer mobile phone office rack file wireless hookup aol express kinkos engineering periodicals lunches total dollar_figure big_number big_number big_number petitioner did not provide any invoices receipts canceled checks or similar documentation to substantiate the miscellaneous business_expenses listed above b schedule e during petitioner owned two residential rental properties petitioner reported on schedule e that he paid repair expenses of dollar_figure for one of the properties at trial however he did not produce invoices receipts canceled checks or similar documentation to substantiate the expenses iii tax_return preparation petitioner’s tax_return for was prepared by charlene mendenhall an employee of h_r block petitioner testified that he provided ms mendenhall with calculations of the miles that he drove for business purposes he further testified that after ms mendenhall prepared the return he did not review the document in any detail before it was electronically filed ms mendenhall is not a certified_public_accountant iv notice_of_deficiency respondent disallowed the deductions petitioner claimed for unreimbursed employee business_expenses reported on schedule a and the repair expenses reported on schedule e and determined that petitioner is liable for an accuracy- related penalty under sec_6662 respondent computed petitioner’s tax_liability for by allowing a standard_deduction of dollar_figure based on a filing_status of single discussion the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency normally is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 as discussed in detail below petitioner failed to comply with the code’s substantiation requirements and he did not maintain all required although petitioner testified at trial that he was married but seeking a divorce during respondent did not request to change petitioner’s filing_status from single to married_filing_separately see sec_1 and d records therefore the burden_of_proof as to any relevant factual issue does not shift to respondent under sec_7491 see sec_7491 and 116_tc_438 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 personal_living_and_family_expenses are generally nondeductible sec_262 the term trade_or_business includes performing services as an employee 54_tc_374 however an employee_business_expense is not ordinary and necessary if the employee is entitled to reimbursement from his or her employer see 24_tc_21 noz v commissioner tcmemo_2012_272 sec_274 prescribes more stringent substantiation requirements to be met before a taxpayer may deduct certain categories of expenses including expenses related to business meals and entertainment and the use of listed_property as defined in sec_280f see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir as relevant here the term listed_property includes passenger automobiles and cell phones sec_280f v to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records or produce sufficient evidence corroborating his own statement establishing the amount date and business_purpose for an expenditure or business use of listed_property sec_1_274-5t c temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs supra provides in relevant part that adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence sec_1_274-5 income_tax regs provides that the strict substantiation requirements of sec_274 for vehicle expenses must be met even where the optional standard mileage rate is used finally the court may not use the rule established in cohan v commissioner f 2d pincite to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1 5t a temporary income_tax regs fed reg date sec_280f was amended by the small_business jobs_act of pub_l_no sec_2043 sec_124 stat pincite which removed cellular phones and similar telecommunications equipment from the definition of listed_property the amendment is effective for taxable years beginning after date id sec_2043 i unreimbursed employee business_expenses a vehicle expenses petitioner reported on form 2106-ez that he drove big_number miles for business purposes during although we do not doubt that petitioner drove some number of miles in connection with his work for keystone many of the daily entries in his calendar are illegible or unintelligible making it impossible to determine the specific destination and or business_purpose for each trip we also note that the calendar entries recording the number of miles that petitioner drove on a particular day appear to have been added to the calendar sometime after casting doubt on the overall accuracy of the document considering all of the facts and circumstances we conclude that petitioner has failed to meet the strict substantiation requirements of sec_274 with regard to vehicle expenses see sec_1_274-5 income_tax regs providing that the strict substantiation requirements of sec_274 for vehicle expenses must be met even where the standard mileage rate is used as a result respondent’s determination disallowing the deduction petitioner claimed for vehicle expenses is sustained b miscellaneous expenses petitioner claimed a deduction of dollar_figure for miscellaneous unreimbursed employee business_expenses for items such as residential and construction licenses office supplies cell phone service engineering periodicals and lunches with his keystone team and consultants as previously mentioned meals and entertainment_expenses and cell phone charges are subject_to the strict substantiation requirements of sec_274 in any event petitioner failed to provide invoices receipts canceled checks or similar records to substantiate any of the miscellaneous expenditures and he did not offer secondary evidence corroborating his testimony regarding the expenditures on the record presented we sustain respondent’s determination disallowing the dollar_figure deduction petitioner claimed for miscellaneous employee business_expenses ii schedule e petitioner claimed a deduction of dollar_figure on schedule e for repair work he purportedly performed on one of his rental properties respondent disallowed the deduction for lack of substantiation petitioner failed to produce any bills receipts canceled checks or similar records to substantiate the repair expenses and he did not offer secondary evidence corroborating his testimony there is no evidence to permit the court to estimate the amount of any deductible expense on the record presented respondent’s disallowance of the deduction petitioner claimed for repair expenses is sustained iii accuracy-related_penalty sec_6662 and b imposes a penalty equal to of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs see 139_tc_19 sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs a taxpayer may be able to demonstrate reasonable_cause and good_faith and thereby escape the accuracy-related_penalty of sec_6662 by showing reasonable reliance on professional advice see sec_1_6664-4 income_tax regs however reliance on professional advice is not an absolute defense to the sec_6662 penalty 89_tc_849 aff’d 904_f2d_1011 5th cir aff’d 501_us_868 a taxpayer asserting reliance on professional advice must prove that the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided the adviser necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir as a defense to the penalty petitioner bears the burden of proving that he acted with reasonable_cause and in good_faith see higbee v commissioner t c pincite with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect higbee v commissioner t c pincite see rule a welch v helvering u s pincite respondent discharged his burden of production under sec_7491 by showing that petitioner failed to keep adequate_records and properly substantiate the deductions he claimed see sec_1_6662-3 income_tax regs although petitioner relied on a paid tax preparer there is no evidence in the record regarding the return preparer’s experience or qualifications that would support the conclusion that petitioner’s reliance on the preparer was reasonable petitioner admitted that he did not carefully review the return before filing it taxpayers have a duty to review their tax returns before signing and filing them and the duty_of filing accurate returns cannot be avoided by placing responsibility on a tax_return_preparer 88_tc_654 70_tc_465 aff’d 651_f2d_1233 6th cir in sum on the record presented petitioner failed to show that he acted with reasonable_cause and in good_faith within the meaning of sec_6664 accordingly respondent’s determination that petitioner is liable for an accuracy-related_penalty under sec_6662 is sustained consistent with the preceding discussion decision will be entered for respondent
